Citation Nr: 0534442	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right eye disability, 
claimed as a rust ring.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an October 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing was prepared and is associated 
with the claims folder.  The Board remanded the case for 
further development in February 2005.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's hyperopic presbyopia of the right eye is a 
refractive error of the eye.

3.  No other disability causing defective vision in the right 
eye was present during the veteran's active military service 
or thereafter, and no such disability is etiologically 
related to the veteran's active military service.


CONCLUSION OF LAW

A right eye disability, claimed as a rust ring was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in October 2002.  And in Pelegrini II, the Court 
clarified that where, as here, the VCAA notice was not sent 
until after the initial adjudicatory decision at issue, VA 
does not have to vitiate that initial decision and start the 
whole adjudicatory process anew as if that decision was never 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  Id. at 120.  And this already has 
occurred in this particular instance.  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO has sent the veteran VCAA letters in October 2003 and 
February 2005 giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letters explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

The record reflects that the veteran's original VA claims 
folder was lost.  It was subsequently rebuilt in June 1977.  
The increased scrutiny given to this case to obtain 
additional medical records, to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, because of this unfortunate 
occurrence will be discussed in greater detail below.  

The Board observes that the duty to assist includes providing 
a medical examination or obtaining a medical opinion "when 
such is necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2005) (emphasis added).  As discussed below, 
VA medical records provide a diagnosis of the veteran's 
current right eye condition, hyperopic presbyopia, which is 
not considered a disability for VA purposes.  Therefore, a 
medical examination is not necessary to decide this claim.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The veteran asserts that he received treatment for a piece of 
sand in his eye while serving at Ft. Hood, Texas, in 1964.  
At various times during the course of the appeal, the veteran 
has reported that he went to a clinic where the sand was 
removed.  He was told that there was a residual rust ring in 
his eye and that nothing could be done with it.  He was given 
eye drops and an eye patch and sent back to duty.  He asserts 
that he has residual eye disability as a result of this rust 
ring.

The record reflects that the veteran's original VA claims 
folder was lost.  It was subsequently rebuilt in June 1977.  
The rebuilt claims folder contains various service medical 
records including his March 1964 enlistment examination 
report, an April 1966 statement of medical examination and 
duty status, a January 1967 separation examination report, 
and a March 1967 statement of medical condition.  The 
available service medical records do not contain any 
complaint, treatment, or diagnosis of a right eye condition.  
On the history section of his January 1967 separation 
examination report, he checked "no" to the question 
regarding whether he ever had or currently had eye trouble.  
In addition, the eye examination part of the discharge 
examination was normal.  A VA progress note dated in March 
2002 indicates a diagnosis of hyperopic presbyopia of the 
right eye.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  See VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Service connection for hyperopic presbyopia, a refractive 
error of the eye, cannot be granted in this case because this 
is one of the specific conditions that VA does not grant 
service connection for, as it is not considered a disability 
for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

When a veteran's original VA claims folder is lost, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  The Board's analysis herein has been 
undertaken with this heightened duty in mind.  It is further 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

In June 2005, the appropriate service department conducted 
another search to obtain additional medical records of the 
veteran at Fort Hood in 1964, but the search did not yield 
additional records.  The veteran is not prejudiced by the 
loss of this service medical record indicating a right eye 
injury, because, even assuming such a document was of record, 
his claim must fail as his current right eye condition is not 
considered a disability for VA purposes.  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right eye disability, claimed as 
a rust ring.  In so concluding, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b).
ORDER

Entitlement to service connection for a right eye disability, 
claimed as a rust ring is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


